 1                Colin Prince
                  10 North Post Street, Suite 700
                  Spokane, Washington 99201
2                 509.624.7606
                  Attorney for Eddie Ray Hall

 3

4

 5

6                             United States District Court
                                 Honorable Robert H. Whaley
 7

8    United States,                                 No. 09-cr-116-RHW

9                             Plaintiff,            Status Report and Motion to
                                                    Extend Revocation Hearing
10         v.

11   Eddie Ray Hall,
                                                    Without Oral Argument
12                            Defendant.            December 28, 2020, 6 p.m.

13

14

15

16

17

18

19
 1         As the Court well knows, Eddie Ray Hall has failed numerous skin-patch drug

2    tests over the last few months, and at a prior telephonic hearing, the Court requested

 3   that the parties put their heads together for options to respond. The parties have done

4    that—the defense, government, and Probation have all conferred. Here is a joint

 5   suggestion: extend the revocation hearing until the third week of January. Here’s why.

6          First, Mr. Hall just found new housing. As the parties have come to learn, Mr.

 7   Hall’s original release residence was not what we hoped for. There was another

8    resident, the owner’s ex-wife, Heather Martel. Through various channels, the parties

9    have learned that she is using various illegal substances. And the residence itself is

10   surrounded by a not-so-great community.

11         With that in mind, the first step toward fixing Mr. Hall’s drug use is new

12   housing. Last week (approximately December 21st), Mr. Hall borrowed money from

13   family and moved into a new apartment—approved by Probation Officer Evin Hansen.

14   Mr. Hall has been there a few days. Thus, Mr. Hall has already taken a significant

15   corrective step.

16         Second, Mr. Hall has denied using drugs. And he has an explanation that

17   sounds, candidly, far-fetched. Mr. Hall notified defense counsel and his probation

18   officer that he believed Ms. Martel was spiking his food with illegal drugs to get him

19   removed from the house. That assertion has been met with a modicum of skepticism,


                                 Motion to Extend Deadline
                                            –1–
 1   to put it mildly. And Mr. Hall himself is aware how this claim sounds—like somebody

2    lying to dodge failed drug tests.

 3          Despite the well-warranted skepticism, there are some reasons to pause before

4    dismissing Mr. Hall’s claim. On December 21st, defense counsel received a call from a

 5   woman claiming to be Ms. Martel’s daughter, Darian Martel. Darian stated that her

6    mother, Heather, was a severe alcoholic and drug-user who is extremely abusive

 7   towards Mr. Hall, who she regards as usurping her control of the home. During a 45-

8    minute in-depth conversation, Darian stated that during a yelling fight with her

9    mother, Heather said (more or less) that “Eddie would soon be gone” because she was

10   putting morphine and other drugs in his food. Darian stated that her mother had

11   admitted this on more than one occasion, and she would sign an affidavit and phone

12   into a court hearing to testify to the same.

13          Counsel directly asked Darian if Mr. Hall had perhaps coaxed her into

14   presenting this story. Darian assured counsel it was true; she is not in a romantic

15   relationship with Mr. Hall, nor is she particularly friends with him. Her concern was

16   merely that Mr. Hall was the victim of her mother’s scheme.

17          There are other reasons to pause. Before the revelations about Heather Martel,

18   Mr. Hall was so adamant that the patches were faulty that he actually volunteered for a

19   hair-follicle drug test—indeed, it was his idea. The defense found a test facility, and


                                 Motion to Extend Deadline
                                            –2–
 1   Mr. Hall promptly took the test. He failed it. Nonetheless, volunteering to take

2    additional tests is inconsistent with someone knowingly using substances.

 3         Moreover, Mr. Hall has been faultlessly communicative with defense counsel

4    and Probation. He remains in at least weekly contact (and typically more). He appears

 5   for all his drug tests and classes. He abides his home detention. Officer Hansen

6    informed counsel that he does not believe Mr. Hall poses a risk to the public—he is

 7   abiding every condition save the failed tests. None of that is consistent with Mr. Hall

8    actively using substances.

9          Third, there is an easy way to get to the bottom of Mr. Hall’s failed drug-tests:

10   wait three weeks. Mr. Hall receives a new drug-patch every two weeks; the next one on

11   December 30th. That patch will be removed on January 14th, and with a few days

12   turnaround for testing, the Court should have results by approximately January 20th. If

13   Mr. Hall tests negative, then the Court will know either that Ms. Martel was in fact

14   dosing Mr. Hall or merely moving Mr. Hall out of the residence corrected his drug use.

15   If Mr. Hall tests positive, then the Court will know additional corrective action is

16   warranted—perhaps in-patient treatment or a halfway house.

17         Fourth, the government agrees that extending the revocation hearing for a few

18   weeks is appropriate. Mr. Goeke conferred directly with Officer Hansen, and everyone

19   is on the same page: we’d like to see how Mr. Hall does with a new residence. And we


                                  Motion to Extend Deadline
                                             –3–
 1   should know whether the new residence corrects Mr. Hall’s issues after the next drug-

2    patch is tested on January 14th.

 3                                              ***

4          To be clear, Mr. Hall is not asking the Court to cancel the hearing set for

 5   tomorrow, December 29th. The parties believe the hearing should go forward; we can

6    answer any questions the Court may have; and the Court can address Mr. Hall himself.

 7   Mr. Hall files this brief simply so the Court is well apprised before the hearing.

8          Dated: December 28, 2020.

9                                       Federal Defenders of Eastern Washington & Idaho
                                        Attorneys for Eddie Ray Hall
10
                                        s/Colin G. Prince
11                                      Colin G. Prince, WSBA No. 43166
                                        10 North Post Street, Suite 700
12                                      Spokane, Washington 99201
                                        t: (509) 624-7606
13                                      f: (509) 747-3539
                                        Colin_Prince@fd.org
14

15

16

17

18

19


                                 Motion to Extend Deadline
                                            –4–
 1                                 Service Certificate

2         I certify that on Eddie Ray Hall, 2020, I electronically filed the foregoing with

 3   the Clerk of the Court using the CM/ECF System, which will notify Assistant

4    United States Attorneys: James Goeke.

 5                                           s/Colin G. Prince
                                             Colin G. Prince, WSBA No. 43166
6                                            10 North Post Street, Suite 700
                                             Spokane, Washington 99201
 7                                           t: (509) 624-7606
                                             f: (509) 747-3539
8                                            Colin_Prince@fd.org

9

10

11

12

13

14

15

16

17

18

19


                                Motion to Extend Deadline
                                           –5–
